The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 9, 2014

                                         No. 04-14-00094-CR

                                         Joshua Joel LALUZ,
                                              Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR1397A
                              Honorable Sid L. Harle, Judge Presiding


                                           ORDER
Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice


           The Court Reporter’s Notification of Late Record is hereby DENIED AS MOOT.


           It is so ORDERED on the 9th day of April, 2014.

                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court